

113 SRES 556 ATS: Designating the week beginning on October 12, 2014, as National Wildlife Refuge Week.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 556IN THE SENATE OF THE UNITED STATESSeptember 17 (legislative day, September 16), 2014Mr. Coons (for himself, Mr. Sessions, Mr. Cardin, Mr. Markey, Mr. Udall of New Mexico, Ms. Landrieu, Mr. Kaine, Ms. Hirono, Ms. Cantwell, Mr. Levin, Mrs. Murray, Ms. Mikulski, Mr. Warner, Mrs. Feinstein, Mr. Merkley, Mr. Wyden, and Ms. Collins) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week beginning on October 12, 2014, as National Wildlife Refuge Week.Whereas, in 1903, President Theodore Roosevelt established
			 the first national wildlife refuge on Pelican Island in Florida;Whereas, in 2014, the National Wildlife Refuge System,
			 administered by the Fish and Wildlife Service, is the premier system of
			 lands
			 and waters to conserve wildlife in the world, and has grown to
			 approximately
			 150,000,000 acres, 562 national wildlife refuges, and 38 wetland
			 management
			 districts in every State and territory of the United States;Whereas national wildlife refuges are important
			 recreational and tourism destinations in communities across the United
			 States,
			 and these protected lands offer a variety of recreational opportunities,
			 including 6 wildlife-dependent uses that the National Wildlife Refuge
			 System
			 manages: hunting, fishing, wildlife observation, photography,
			 environmental
			 education, and interpretation;Whereas, in 2014,  335 units of the National Wildlife
			 Refuge System have hunting programs and  271 units of the National
			 Wildlife Refuge System have fishing programs, averaging approximately
			 2,500,000
			 hunting visits and nearly 7,000,000 fishing visits each year;Whereas the National Wildlife Refuge System experienced
			 nearly 31,000,000 wildlife observation visits during fiscal year
			 2013;Whereas national wildlife refuges are important to local
			 businesses and gateway communities;Whereas, for every $1 appropriated, national wildlife
			 refuges generate nearly $5 in economic activity;Whereas the National Wildlife Refuge System experiences
			 over 47,000,000 visits each year, which generated more than
			 $2,400,000,000 and more than 35,000 jobs in local economies during fiscal
			 year
			 2011;Whereas the National Wildlife Refuge System encompasses
			 every kind of ecosystem in the United States, including temperate,
			 tropical,
			 and boreal forests, wetlands, deserts, grasslands, arctic tundras, and
			 remote
			 islands, and spans 12 time zones from the Virgin Islands to Guam;Whereas national wildlife refuges are home to more than
			 700 species of birds, 220 species of mammals, 250 species of reptiles and
			 amphibians, and more than 1,000 species of fish;Whereas national wildlife refuges are the primary Federal
			 lands that foster production, migration, and wintering habitat for
			 waterfowl;Whereas, since 1934, the sale of the Federal Duck Stamp to
			 outdoor enthusiasts has generated more than $850,000,000 in funds, which
			 has
			 enabled the purchase or lease of more than 5,600,000 acres of wetland
			 habitat for waterfowl and numerous other species
			 in the National Wildlife Refuge System;Whereas the recovery of 386 threatened and endangered species is supported on refuge lands;Whereas national wildlife refuges are cores of
			 conservation for larger landscapes and resources for other agencies of the
			 Federal Government and State governments, private landowners, and
			 organizations
			 in their efforts to secure the wildlife heritage of the United States;Whereas more than 38,000 volunteers and approximately 220
			 national wildlife refuge Friends organizations contribute more than
			 1,400,000 hours annually, the equivalent of more than 700 full-time
			 employees, and
			 provide an important link to local communities;Whereas national wildlife refuges provide an important
			 opportunity for children to discover and gain a greater appreciation for
			 the
			 natural world;Whereas, because there are national wildlife refuges
			 located in several urban and suburban areas and one refuge located within
			 an
			 hour drive of every metropolitan area in the United States, national
			 wildlife
			 refuges employ, educate, and engage young people from all backgrounds in
			 exploring, connecting with, and preserving the natural heritage of the
			 United
			 States;Whereas, since 1995, refuges across the United States have
			 held festivals, educational programs, guided tours, and other events to
			 celebrate National Wildlife Refuge Week during the second full week of
			 October;Whereas the Fish and Wildlife Service will continue to
			 seek stakeholder input on the implementation of Conserving the Future:
			 Wildlife Refuges and the Next Generation, an update to the strategic plan of
			 the Fish and Wildlife Service for the future of the National Wildlife
			 Refuge
			 System;Whereas the week beginning on October 12, 2014, has been
			 designated as National Wildlife Refuge Week by the Fish and
			 Wildlife Service; andWhereas the designation of National Wildlife Refuge Week
			 by the Senate would recognize more than a century of conservation in the
			 United
			 States, raise awareness about the importance of wildlife and the National
			 Wildlife Refuge System, and celebrate the myriad recreational
			 opportunities
			 available to enjoy this network of protected lands: Now, therefore, be
			 itThat the Senate—(1)designates the
			 week beginning on October 12, 2014, as National Wildlife Refuge Week;(2)encourages the
			 observance of National Wildlife Refuge Week with appropriate events and
			 activities;(3)acknowledges the
			 importance of national wildlife refuges for their recreational
			 opportunities
			 and contribution to local economies across the United States;(4)pronounces that
			 national wildlife refuges play a vital role in securing the hunting and
			 fishing
			 heritage of the United States for future generations;(5)identifies the
			 significance of national wildlife refuges in advancing the traditions of
			 wildlife observation, photography, environmental education, and
			 interpretation;(6)recognizes the
			 importance of national wildlife refuges to wildlife conservation and the
			 protection of imperiled species and ecosystems, as well as compatible
			 uses;(7)acknowledges the
			 role of national wildlife refuges in conserving waterfowl and waterfowl
			 habitat
			 pursuant to the Migratory Bird Treaty Act (40 Stat. 755, chapter 128);(8)reaffirms the
			 support of the Senate for wildlife conservation and the National Wildlife
			 Refuge System; and(9)expresses the
			 intent of the Senate—(A)to continue
			 working to conserve wildlife; and(B)to manage the
			 National Wildlife Refuge System for current and future generations.